DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-18 are pending in the instant invention.  According to the Amendments to the Claims, filed February 1, 2022, claims 1-18 were presented for prosecution on the merits.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2019/016711, filed February 5, 2019, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/626,849, filed February 6, 2018.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, with traverse, in  the reply filed on February 1, 2022, is acknowledged: a) Group I - claims 1-16; and b) substituted heterocycle - pp. 39-40, Example 4, shown to the right below, and hereafter referred to as 5-(8-((2-(1H-indol-3-yl)ethyl)-amino)-3-isopropyl-[1,2,4]triazolo[4,3-a]pyrazin-6-yl)nicotinonitrile, where Ring abcde = formula Ib, shown to the left; Ar1 = -pyridin-3-yl, substituted, at C-5, with -CN; Ar2 = -indol-3-yl; R1 = -CH(CH3)2; and X1 = -CH2CH2-.  Claims 1-3, 7-9, 11, 12, 14 and 16 read on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
	Similarly, the inventor or joint inventor should further note that since supposed errors in the restriction requirement were not distinctly and specifically pointed out, the election has been treated as an election, without traverse.  See MPEP § 818.03(a).
	Likewise, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Next, the inventor or joint inventor should further note that the elected species, shown to the right above, was found to be free of the prior art.  Thus, the examiner has expanded the forthcoming prosecution to include all claims relevant to the genus of Group I, for a first Office action and prosecution on the merits.
	Moreover, the inventor or joint inventor should further note that claims 17 and 18 were withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to a nonelected or cancelled invention, there being no allowable generic or linking claim.
	Thus, a first Office action and prosecution on the merits of claims 1-16 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.

	The following title is suggested: SUBSTITUTED IMIDAZO[1,5-a]PYRAZINES AND [1,2,4]TRIAZOLO[4,3-a]PYRAZINES FOR THE MODULATION OF AHR.
	Appropriate correction is required.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A compound having formula Ib or formula Id:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 Ib or 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 Id
or a pharmaceutically acceptable salt thereof,
wherein:
	X1 is C1-6 alkylene;
	Ar1 is a 5- to 9-membered heteroaryl, wherein the 5- to 9-membered heteroaryl contains at least one N heteroatom, and further wherein the 5- to 9-membered heteroaryl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of deuterium, halogen, CN, C1-4 alkyl, C1-4 deuteroalkyl, C1-4 haloalkyl, C(O)Ra, C(O)NRaRb, C(O)ORa, NRaRb, NRbC(O)Ra, NRaC(O)NRaRb, NRbC(O)ORc, ORa, OC(O)Ra, OC(O)NRaRb, S(O)0-2Ra, and S(O)2NRaRb;
	Ar2 is phenyl or a 5- to 9-membered heteroaryl, wherein the phenyl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of deuterium, halogen, CN, C1-4 alkyl, C1-4 deuteroalkyl, C1-4 haloalkyl, C(O)Rc, C(O)NRaRb, C(O)ORa, NRaRb, NRbC(O)Ra, NRaC(O)NRaRb, NRbC(O)ORc, ORa, OC(O)Ra, OC(O)NRaRb, S(O)0-2Ra, and S(O)2NRaRb, and further wherein the 5- to 9-membered heteroaryl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of deuterium, halogen, CN, C1-4 alkyl, C1-4 deuteroalkyl, C1-4 haloalkyl, C(O)Rc, C(O)NRaRb, C(O)ORa, NRaRb, NRbC(O)Ra, NRaC(O)NRaRb, NRbC(O)ORc, ORa, OC(O)Ra, OC(O)NRaRb, S(O)0-2Ra, and S(O)2NRaRb;
	R1 is C1-6 alkyl, C1-6 haloalkyl, C1-6 hydroxyalkyl, C3-7 cycloalkyl, or C3-7 heterocycloalkyl;
	each Ra is independently H, C1-4 alkyl, or C1-4 haloalkyl;
	each Rb is independently H, C1-4 alkyl, or C1-4 haloalkyl; or
	Ra and Rb, together with the N atom to which they are attached, form a 4- to 6-membered ring, wherein the 4- to 6-membered ring optionally contains 1 or 2 additional ring heteroatoms or ring heteroatomic groups independently selected from the group consisting of N, O, S, S(O), and S(O)2; and
	each Rc is independently C1-4 alkyl or C1-4 haloalkyl.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein Ar1 is pyrazolyl, imidazolyl, 1,2,3-triazolyl, 1,2,4-triazolyl, tetrazolyl, pyridinyl, pyridazinyl, pyrimidinyl, or pyrazinyl, wherein the pyrazolyl, imidazolyl, 1,2,3-triazolyl, 1,2,4-triazolyl, tetrazolyl, pyridinyl, pyridazinyl, pyrimidinyl, or pyrazinyl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of deuterium, halogen, CN, C1-4 alkyl, C1-4 deuteroalkyl, C1-4 haloalkyl, C(O)Ra, C(O)NRaRb, C(O)ORa, NRaRb, NRbC(O)Ra, NRaC(O)NRaRb, NRbC(O)ORc, ORa, OC(O)Ra, OC(O)NRaRb, S(O)0-2Ra, and S(O)2NRaRb.

	Appropriate correction is required.

	Claim 3 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein Ar1 is:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, or 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
.

	Appropriate correction is required.


4 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein Ar2 is phenyl, wherein the phenyl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of deuterium, halogen, CN, C1-4 alkyl, C1-4 deuteroalkyl, C1-4 haloalkyl, C(O)Rc, C(O)NRaRb, C(O)ORa, NRaRb, NRbC(O)Ra, NRaC(O)NRaRb, NRbC(O)ORc, ORa, OC(O)Ra, OC(O)NRaRb, S(O)0-2Ra, and S(O)2NRaRb.

	Appropriate correction is required.

	Claim 5 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 4, or a pharmaceutically acceptable salt thereof, wherein the phenyl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of C1-4 alkyl, C(O)NRaRb, C(O)ORa, NRaRb, NRbC(O)Ra, NRbC(O)ORc, ORa, OC(O)Ra, and OC(O)NRaRb.

	Appropriate correction is required.

	Claim 6 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 4, or a pharmaceutically acceptable salt thereof, wherein the phenyl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of C(O)NH2 and OH.

	Appropriate correction is required.

	Claim 7 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein Ar2 is a 5- to 9-membered heteroaryl, wherein the 5- to 9-membered heteroaryl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of deuterium, halogen, CN, C1-4 alkyl, C1-4 deuteroalkyl, C1-4 haloalkyl, C(O)Rc, C(O)NRaRb, C(O)ORa, NRaRb, NRbC(O)Ra, NRaC(O)NRaRb, NRbC(O)ORc, ORa, OC(O)Ra, OC(O)NRaRb, S(O)0-2Ra, and S(O)2NRaRb.

	Appropriate correction is required.

	Claim 8 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 7, or a pharmaceutically acceptable salt thereof, wherein Ar2 is pyrrolyl, indolyl, indazolyl, benzimidazolyl, 1H-pyrrolo[2,3-b]pyridinyl, or 1H-pyrrolo[3,2-b]pyridinyl, wherein the pyrrolyl, indolyl, indazolyl, benzimidazolyl, 1H-pyrrolo[2,3-b]pyridinyl, or 1H-pyrrolo[3,2-b]pyridinyl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of deuterium, halogen, CN, C1-4 alkyl, C1-4 deuteroalkyl, C1-4 haloalkyl, C(O)Rc, C(O)NRaRb, C(O)ORa, NRaRb, NRbC(O)Ra, NRaC(O)NRaRb, NRbC(O)ORc, ORa, OC(O)Ra, OC(O)NRaRb, S(O)0-2Ra, and S(O)2NRaRb.

	Appropriate correction is required.

	Claim 9 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The compound of claim 7, or a pharmaceutically acceptable salt thereof, wherein Ar2 is:

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
, 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
, 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
,
 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
, 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
, or 
    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
;

	wherein each is optionally substituted with 1, 2 or 3 substituents independently selected from the group consisting of halogen, CN, C1-4 alkyl, C1-4 haloalkyl, C(O)Rc, C(O)NRaRb, C(O)ORa, ORa, and OC(O)NRaRb.

	Appropriate correction is required.


10 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 7, or a pharmaceutically acceptable salt thereof, wherein Ar2 is pyrrolyl, wherein the pyrrolyl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of halogen, CN, C1-4 alkyl, C1-4 haloalkyl, C(O)Rc, C(O)NRaRb, C(O)ORa, ORa, and OC(O)NRaRb.

	Appropriate correction is required.

	Claim 11 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein R1 is CH(CH3)2 or CH3CHCH2OH.

	Appropriate correction is required.

	Claim 12 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein R1 is CH(CH3)2.

	Appropriate correction is required.

	Claim 13 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein X1 is -CH2-.

	Appropriate correction is required.

	Claim 14 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein X1 is -CH2CH2-.



	Claim 15 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein X1 is -CH(CH3)CH2-.

	Appropriate correction is required.

	Claim 16 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmaceutically acceptable excipient and a compound of claim 1, or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Substituted [1,2,4]triazolo[4,3-a]pyrazines of the formula Ib or substituted imidazo[1,5-a]-pyrazines of the formula Id, and/or solvates and/or hydrates thereof

	Claims 1-16 are rejected under 35 U.S.C. § 112(a) because the specification, while being enabling for (i) substituted [1,2,4]triazolo[4,3-a]pyrazines of the formula Ib; and (ii) substituted imidazo[1,5-a]pyrazines of the formula Id, respectively, does not reasonably provide enablement for solvates and/or hydrates of (i) substituted [1,2,4]triazolo[4,3-a]pyrazines of the formula Ib; and (ii) substituted imidazo[1,5-a]pyrazines of the formula Id, respectively.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, Solvates and/or hydrates of (i) substituted [1,2,4]triazolo[4,3-a]pyrazines of the formula Ib; and (ii) substituted imidazo[1,5-a]pyrazines of the formula Id, respectively, as recited in claim 1, have not been adequately enabled in the specification to allow any person having ordinary skill in the art, at the time this invention was made, to make and/or use solvates and/or hydrates of (i) substituted [1,2,4]-triazolo[4,3-a]pyrazines of the formula Ib; and (ii) substituted imidazo[1,5-a]pyrazines of the formula Id, respectively.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the instant invention, are summarized as follows:

    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claims includes substituted heterocycles having the formula, shown to the right below, as well as the myriad of potential solvates and/or hydrates formulated from these substituted heterocycles having the formula, shown to the right, respectively;

(b)	Nature of the invention - the nature of the invention is evaluation of substituted heterocycles having the formula, shown to the right above, and/or solvates and/or hydrates thereof, and the pharmacokinetic behavior of these substances as aryl hydrocarbon receptor (AhR) modulators;

(c)	State of the prior art - Nature Reviews: Drug Discovery offers a snapshot of the state Nature Reviews: Drug Discovery, 2, 2003, 205).  Moreover, WO 19/156989 provides a synthesis of the substituted heterocycles having the instantly recited generic formula {Beck, et al. WO 19/156989, 2019};

(d)	Level of one of ordinary skill in the art - the artisans synthesizing the inventor’s or joint inventor’s substituted heterocycles having the instantly recited generic formula, and/or solvates and/or hydrates thereof, would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is unclear based on the combination of the Examples, on pages 33-74 of the instant specification, and Beck, et al. in WO 19/156989, whether the substituted heterocycles having the instantly recited generic formula, and/or solvates and/or hydrates thereof, are enabled.  Likewise, the following excerpt is taken from Dörwald, which has relevance to the synthesis of substituted heterocycles having the instantly recited generic formula (Dörwald, F. Zaragoza.  Side Reactions in Organic Synthesis: A Guide to Successful Synthesis Design, Weinheim: WILEY-VCH Verlag GmbH & Co. KGaA, 2005, Preface):

	Most non-chemists would probably be horrified if they were to learn how many attempted syntheses fail, and how inefficient research chemists are.  The ratio of successful to unsuccessful chemical experiments in a normal research laboratory is far below unity, and synthetic research chemists, in the same way as most scientists, spend most of their time working out what went wrong, and why.
		Despite the many pitfalls lurking in organic synthesis, most organic chemistry textbooks and research articles do give the impression that organic reactions just proceed smoothly and that the total synthesis of complex natural products, for instance, is maybe a labor-intensive but otherwise undemanding task.  In fact, most syntheses of structurally complex natural products are the result of several years of hard work by a team of chemists, with almost every step requiring careful optimization.  The final synthesis usually looks quite different from that originally planned, because of unexpected difficulties encountered in the initially chosen synthetic sequence.  Only the seasoned practitioner who has experienced for himself the many failures and frustrations which the development (sometimes even the repetition) of a synthesis usually implies will be able to appraise such work.
	Chemists tend not to publish negative results, because these are, as opposed to positive results, never definite (and far too copious).

	Moreover, the following excerpt is taken from Vippagunta, et al., with respect to the synthesis of solvates and/or hydrates of substituted heterocycles having the instantly recited generic formula (Vippagunta, et al. Advanced Drug Delivery Reviews, 48, 2001, 18):

		Predicting the formation of solvates or hydrates of a compound and the number of molecules of water or solvent incorporated into the crystal lattice of a compound is complex and difficult.  Each solid compound responds uniquely to the possible formation of solvates or hydrates and hence generalizations cannot be made for a series of related compounds.  Certain molecular shapes and features favor the formation of crystals without solvent; these compounds tend to be stabilized by efficient packing of molecules in the crystal lattice, whereas other crystal forms are more stable in the presence of water and/or solvents.  There may be too many possibilities so that no computer programs are currently available for predicting the crystal structures of hydrates and solvates.

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using substituted heterocycles having the instantly recited generic formula, and/or solvates and/or hydrates thereof;

(g)	Existence of working examples - the inventor or joint inventor has provided sufficient guidance to make and/or use (i) substituted [1,2,4]triazolo[4,3-a]pyrazines of the formula Ib; and (ii) substituted imidazo[1,5-a]pyrazines of the formula Id, respectively; however, the disclosure is insufficient to allow extrapolation of the limited examples to enable the instantly recited substituted heterocycles having the instantly recited generic formula, and/or solvates and/or hydrates thereof.  The specification lacks working examples of substituted heterocycles having the instantly recited generic formula, and/or solvates and/or hydrates thereof.
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.

(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure - predicting whether a recited compound, and/or a solvate and/or hydrate thereof, is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
Similarly, the specification, as originally filed, including any references incorporated therein, fails to provide the necessary support required by 35 U.S.C. § 112(a) to enable the instantly recited substituted heterocycles having the instantly recited generic formula, and/or solvates and/or hydrates thereof.  Thus, it is unclear, based on the guidance provided by the specification, whether a hydrate of a substituted heterocycle having the instantly recited generic formula, such as 5-(8-((2-(1H-indol-3-yl)ethyl)amino)-3-isopropyl-[1,2,4]triazolo[4,3-a]pyridin-6-yl)nicotinonitrile dihydrate, shown to the left above, is either synthetically feasible or possesses utility as an aryl hydrocarbon receptor (AhR) modulator.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using substituted heterocycles having the instantly recited generic formula, and/or solvates and/or hydrates thereof, is clearly 
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 1, 2 and 4-16 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 1 recites the broad limitation, ORa, with respect to optional substituents for Ar1, and the claim also recites OH, with respect to optional substituents for Ar1, which is the narrower statement of the limitation.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 1-3, 7, 8 and 11-16 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 1 recites the limitation, oxo, with respect to optional substituents for Ar2, where the limitation is implausible, resulting in an incomplete valence.  Claims are unduly speculative where they define only a portion of a substituted heterocycle of the formula Ib or formula Id.  Consequently, since incomplete valences are not permitted in the structure of the substituted heterocycles of the formula Ib or formula Id, an essential portion of the substituted heterocycles of the formula Ib or formula Id is indefinite and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the substituted heterocycles of the formula Ib or formula Id.  {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 9 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 9 recites the limitation, The compound of claim 7, wherein Ar2 is… 1,3-dihydro-2H-benzo[d]imidazol-2-on-1-yl, in lines 1-3 of the claim.  There is insufficient antecedent basis, in claim 7, for this limitation, with respect to the substituted heterocycles of the formula Ib or formula Id.  According to claim 1, Ar2 is substituted with 0 to 3 members, and since 1,3-dihydro-2H-benzo[d]imidazol-2-on-1-yl is already substituted with 1 member, optionally adding 3 more members exceeds the allowable limit recited in claim 1, with respect to the substituted heterocycles of the formula Ib or formula Id.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624